[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as
Midland Funding, L.L.C. v. Hottenroth, Slip Opinion No. 2016-Ohio-5489.]




                                       NOTICE
     This slip opinion is subject to formal revision before it is published in an
     advance sheet of the Ohio Official Reports. Readers are requested to
     promptly notify the Reporter of Decisions, Supreme Court of Ohio, 65
     South Front Street, Columbus, Ohio 43215, of any typographical or other
     formal errors in the opinion, in order that corrections may be made before
     the opinion is published.



                         SLIP OPINION NO. 2016-OHIO-5489
MIDLAND FUNDING, L.L.C., ET AL., APPELLANTS, v. HOTTENROTH, APPELLEE.
                                     (TWO CASES.)
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
   may be cited as Midland Funding, L.L.C. v. Hottenroth, Slip Opinion No.
                                   2016-Ohio-5489.]
Appeals dismissed as having been improvidently accepted.
(Nos. 2014-1236 and 2015-0186—Submitted July 13, 2016—Decided August 24,
                                         2016.)
             APPEALS from the Court of Appeals for Cuyahoga County,
                No. 100146, 2014-Ohio-2390 and 2014-Ohio-5680.
                                 __________________
        {¶ 1} The causes are dismissed, sua sponte, as having been improvidently
accepted.
        O’CONNOR, C.J., and PFEIFER, FRENCH, and O’NEILL, JJ., concur.
        O’DONNELL, J., dissents, with an opinion joined by LANZINGER, J.
        KENNEDY, J., dissents.
                              SUPREME COURT OF OHIO




                                 _________________
        O’DONNELL, J., dissenting.
        {¶ 2} I respectfully dissent from the majority’s decision to resolve these
appeals by declaring that they were improvidently accepted.
        {¶ 3} These appeals involve an issue that should be decided on the merits.
In my view, the matter should be briefed because it has been pending in this court
since July 2014 and was held for Taylor v. First Resolution Invest. Corp., ___ Ohio
St.3d ___, 2016-Ohio-3444, ___ N.E.3d ___ and the important question left
unanswered by that decision regarding when a claim for breach of a credit card
contract accrues should be promptly resolved. This question is one of great general
interest and is likely to reoccur in light of the fact that one context in which it arises
is “from the now common phenomenon of debt sales,” id. at ¶ 2, and “[a]
predictable result of debt buyers filing a high volume of lawsuits based on imperfect
information [about the debts they have purchased] is that lawsuits are regularly filed
after the right to collect debts has expired * * *,” id. at ¶ 6.
        {¶ 4} Accordingly, I would maintain jurisdiction of these appeals, consider
the issue involved, and resolve the matter for the benefit of the jurists who will
confront this issue without our guidance and for the benefit of the lawyers and
litigants who will undoubtedly be wholly frustrated by the majority’s resolution,
which avoids the question.
        LANZINGER, J., concurs in the foregoing opinion.
                                 _________________
        Janik, L.L.P., Steven G. Janik, Crystal L. Maluchnik, and Ellyn Tamulewicz
Mehendale, for appellant Midland Funding, L.L.C.
        Javitch Block, L.L.C., and James Y. Oh, for appellant Javitch, Block &
Rathbone, L.L.P., n.k.a Javitch Block, L.L.C.
        The Misra Law Firm, L.L.C., and Anand N. Misra; and Robert S. Belovich,
for appellee, Dustie Hottenroth, n.k.a. Dustie Miller.




                                            2
January Term, 2016




_________________




        3